DETAILED ACTION
Status of the claims
	Claims 1-18 are currently pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, 10, 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768).
Regarding claim 1, claim 1 of ’119 disclosed A community security system for monitoring at least a first and second private security area each monitored by at least a first and second individual private security system each having group members permitted to be in the first and second private security areas without restriction, 
providing multiple private security systems within a community, where each private security system monitors a perimeter of at least one private residence within the community and where each private security system includes at least one device for detecting, monitoring and recording movement around the perimeter of the at least one private residence, where each private security system has authorized users residing within the community (col. 26, line 25-33)
Claim 1 of ’119 did not disclose the community security system comprising: at least two detection devices in the first private security system for detecting human movement in a first detection zone; the at least two detection devices in the first private security system being in network communication with each other; 
and at least two detection devices in the second private security system for detecting human movement in a second detection zone where the at least two detection devices in the second private security system being in network communication with each other and
where at least one of the at least two detection devices in the second detection zone is in network communication with at least one of the at least detection devices in the first detection zone.
Wang teaches a security system comprising [0086] Therefore, if an intruder enters into the protection area and is detected by one of the motion detectors 15 of the alarm device 10, the intruder would either search around for larceny or try to escape because of the alert signal is produced. So, the same motion detector 15 or another motion detector 15 would certainly detect the intruder's activity within the single zone delaying period of the cross zone delaying period respectively and sent out a second detecting signal to the false alarm reduction system 17. When the false alarm reduction system 17 receives two or more detecting signals from the different motion detectors 15 or from the same motion detector 15 under certain circumstances, the false alarm reduction system 17 would immediately trigger the control processor unit 13 to normally respond by fully activating the alert signal generator 16 as well as the RF transmitter 14 to transmit the radio frequency to the designated location such as police station. {“the same motion detector 15 or another motion detector 15 would certainly detect the intruder's activity within the single zone” thus two detection devices}
Wang disclosed further [0017] Another object of the present invention is to provide a wireless security network, wherein each of the alarm devices uses a short range radio wave to transmit the activating signal to communicatively network with another alarm device so as to expand the coverage area comparing with the conventional alarm system. 
Davies and Wang are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the community security system comprising: at least two detection devices in the first private security system for detecting human movement in a first detection zone; the at least two detection devices in the first private security system being in network communication with each other; and at least two detection devices in the second private security system for detecting human movement in a second detection zone where the at least two detection devices in the second private security system being in network communication with each other and where at least one of the at least two detection devices in the second detection zone is in network communication with at least one of the at least detection devices in the first detection zone for Davies’ system in order to either cover more areas or reduce false alarm. 
Regarding claim 2, Claim 1 of ’119 disclosed further having mobile devices in network communication with the at least one device for receiving security footage recorded by the at least one device; providing at least one server, where the authorized users of each private security system have mobile devices in communication with the at least one server for receiving notifications regarding at least one of the at least one devices recorded security footage of movement around the perimeter of at least one of the at least one private residence within the community; transmitting the security footage to the at least one server; and notifying the authorized user's residing within the same community of security footage recorded by at least one of the at least one device; sharing the security footage with the authorized user's residing within the same community; (col. 26, line 33-42)
Regarding claim 6, Claim 1 of ’119 disclosed further providing at least one server, where the authorized users of each private security system have mobile devices in communication with the at least one server for receiving notifications regarding at least one of the at least one devices recorded security footage of movement around the perimeter of at least one of the at least one private residence within the community.
Regarding claim 10, the claim is interpreted and rejected as claim 1 and 6. 
Regarding claim 16, the claim is interpreted and rejected as claims 1-2 and 6.
Regarding claim 17, the claim is interpreted and rejected as claims 1.


Claims 3, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Hill (US 20120230629).
Regarding claim 3, Claim 1 of ’119 did not disclose where the group member is not alerted of the movement detection until the movement is detected by detection devices located in both the first and second detection zones.
Hill teaches a security system wherein [0051] Linking the processing in this way may reduce false alarms and improve detection accuracy (for instance an alarm may be generated only if detected in both of two linked zones) but also allows information such as the speed and direction of movement of the acoustic source to be tracked.
Davies and Hill are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the group member is not alerted of the movement detection until the movement is detected by detection devices located in both the first and second detection zones for the combined system in order to reduce false alarm.
Regarding claim 11, the claim is interpreted and rejected as claims 2-3.



Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Coon (US 20020147006).
Regarding claim 4, Claim 1 of ’119 did not disclose where the security system is capable of being disarmed by the geo-location of one or more group members' mobile devices being within the private security area.
Coon teaches a security system wherein [0024] According to the invention, a user may automatically control any device that is connected to the control device 140. Preferably, the distance threshold, hysteresis and the desired action(s) taken at the threshold are fully configurable by the user. As such, it is possible for the programmed functions to be initiated with no user interaction. In this manner, a user can, for example, automatically arm or disarm a building security system as a function of the location of the mobile device 120. According to another embodiment of the present invention, status information is available to a user of the mobile device.
Davies and Coon are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the security system is capable of being disarmed by the geo-location of one or more group members' mobile devices being within the private security area for the combined system in order to provide flexibility to the user.
Regarding claim 5, the claim is interpreted and rejected as claim 4.


Claims 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Seales (US 20030184436).
Regarding claim 7, Claim 1 of ’119 did not disclose further including sensory alerts in network communication with the server, where the sensory alerts may be triggered upon activation of a panic function on the at least one mobile device.
Seales teaches a security system wherein the panic button is included in a portable wireless emergency activation unit associated with the base unit. (claim 16)
Davies and Seales are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate sensory alerts in network communication with the server, where the sensory alerts may be triggered upon activation of a panic function on the at least one mobile device for the combined system in order to provide additional protection to the user.
Regarding claim 15, the claim is interpreted and rejected as claim 7.



Claims 8, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Eckstein (US 20050012613).
Regarding claim 8, Claim 1 of ’119 did not disclose where the detection devices have geo-location tags and where the server stores the associated geo-location tag of each of the detection devices to register the location of any movement detected by any of the detection devices.
Eckstein teaches a security system wherein [0021] The electronic shadow tracking system of the present invention (hereinafter also referred to as tracking system) allows a computer program to map an area (e.g., a floor of a retail store, transportation center, convention center, warehouse, distribution center) by using RFID tags placed in a geometric pattern on the floor (fixed RFID sensors) and read by antennas placed in the ceiling, and/or on the walls or even in or on pedestals. Fixed RFID sensors may also be attached to store fixtures, racks or point of sale counters to identify and/or locate such objects. In addition to fixed RFID sensors, there may also be mobile RFID sensors attached to movable items within the environment that allow the tracking system to also identify articles, objects or persons attached to the mobile sensors. For example, the mobile RFID sensors may be attached to products being sold in a retail store or may be in the form of an employee badge to identify personnel working in the store. According to the preferred embodiments, a computer program can use RFID sensors and antennas to map an area, also referred to as a sensor net, detection zone or security zone at various locations, where it is desirable to track goods and/or people, such as, for example, a warehouse, airport, train station, subway station, bus station, stadium, convention center, and anywhere along a product distribution line. 
Davies and Eckstein are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the detection devices have geo-location tags and where the server stores the associated geo-location tag of each of the detection devices to register the location of any movement detected by any of the detection devices for the combined system in order to provide location information about movement being detected. 
Regarding claim 13, the claim is interpreted and rejected as claim 8. 


Claims 9, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Frink (US 20080177646).
Regarding claim 9, Claim 1 of ’119 did not disclose a camera in network communication with the server where the server is able to control the movement of the camera in response to movement detected by one of the at least two detection devices.
Frink teaches a monitoring system wherein [0021] The present invention incorporates passive infrared sensors (PIR) interfaced with the low power radio network. Security monitoring is enhanced over prior art systems through the use of this PIR sensor network in combination with the IP cameras. In an exemplary scenario, the PIR sensor network is deployed in monitoring pattern about the work site. As humans approach individual PIR sensors their body heat will pass a triggering threshold that is predetermined for optimum detection. Detection will take place and the PIR sensor network will pass a detection signal through the Zigbee.TM. bridge device over the Internet to the server. The server will in turn take control of the nearest PTZ camera and move it to focus on the area of the detection. 
Davies and Frink are considered to be analogous art because they pertain to a site monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a camera in network communication with the server where the server is able to control the movement of the camera in response to movement detected by one of the at least two detection devices for the combined system as in order to provide additional information on the situation. 
Regarding claim 12, the claim is interpreted and rejected as claim 9. 


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Bisdikian (US 20150180986).
Regarding claim 14, Claim 1 of ’119 did not disclose further including a camera in network communication with the server, where the camera has associated geo-coordinates stored on the server and where the server controls the camera view in response to alert notifications received from the at least one of the at least two detection devices in the second private security generating an alert notification based upon the geo-coordinate of the camera relative to the geo-coordinates of the least one of the at least two detection devices in the second private security generating an alert notification. 
Bisdikian teaches a security system wherein [0058] Having detected that an event has occurred, the triangulation service 340 may analyze the acoustic data to determine a geo-location for the detected event. For example, strength of acoustic signals may be triangulated by the triangulation service 340 to identify the most likely geo-location of the detected event. This geo-location data may be transmitted to the camera sensor service 360 which may then control one or more camera sensors to train their viewing area on the determined geo-location so that camera image/video data may be collected. 
Davies and Bisdikian are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a camera in network communication with the server, where the camera has associated geo-coordinates stored on the server and where the server controls the camera view in response to alert notifications received from the at least one of the at least two detection devices in the second private security generating an alert notification based upon the geo-coordinate of the camera relative to the geo-coordinates of the least one of the at least two detection devices in the second private security generating an alert notification for the combined system in order to provide additional visual information.


Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10950119 (Davies) in view of Pineau (US 20140019768), in view of Cohn (US 20120154138). 
Regarding claim 18, Claim 1 of ’119 did not disclose where the servers provides information to at least one of the two private security areas about security breaches occurring in other areas upon request from the at least one of the two private security areas. 
Cohn teaches a security system wherein [0073] The events stored in an operator domain database, or other data storage system, can be filtered and analyzed as required by the provider. For example, all events recorded for a particular SMA controller (or associated subscriber), can be searched for and included in a report requested either by the subscriber or the provider. Such a report can be made available through a subscriber portal or a management portal.
Davies and Cohn are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate where the servers provides information to at least one of the two private security areas about security breaches occurring in other areas upon request from the at least one of the two private security areas for the combined system in order to enhance collaboration among different monitoring areas.


Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim 1 of U.S. Patent No. US 10950119 (Davies). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685